PER CURIAM.
Plaintiff-Appellant Mack E. Scott has challenged summary judgment entered in the United States District Court for the Eastern District of Tennessee in favor of Defendant-Appellees the East Tennessee State University (“ETSU”), its Vice-President of Student Affairs, Norman Stout, and former ETSU Student Body President Tonia Martin in his civil rights action commenced pursuant to 42 U.S.C. §§ 1981, 1985(3), and 2000d.
Upon consideration of the record in its entirety, the briefs of the parties, and the arguments of counsel, this court concludes that the trial court’s findings of fact and conclusions of law are correct and in accordance with law.
Accordingly, it is ORDERED that the judgment of the District Court is AFFIRMED for the reasons expressed in Judge Curtis L. Collier’s opinion.